DETAILED ACTION

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 9/30/2022. In particular, claim 1 has been amended to recite that the blowing agent comprises from about 1 to about 20% by weight of 2-chloropropane (previously the range was 1 to about 95% by weight 2-chloropropane) and to recite that the blowing agent comprises from about 5 to about 95% by weight of 1,1-difluoroethane. Claims 2-7, 10-11, 20 have been cancelled. The term “PolyFR” in claim 27 has been changed to “a brominated styrene butadiene copolymer.” None of the previously examined claims required the combination of the amount of 2-chloropropane in a range of about 1 to about 20% by weight together with about 5 to about 95% by weight of HFC-152a. 
It is noted that the newly introduced limitations were not present at the time of the preceding action. For this reason, it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-9, 12-19, and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan et al. (US 2019/0330437) in view of Robin (WO 2009/155490). 
Nagarajan et al. teach a polymer foam produced from a foamable composition comprising a polymer and a blowing agent (abstract). A particular preferred polymer is polystyrene, which is a thermoplastic, which can be a homopolymer or copolymer (see ¶20-21). The composition used to produce the foams of Nagarajan et al. further comprises a nucleating agent such as talc and graphite and combinations including both of these. Examples of blowing agent include cis-1,1,1,4,4,4-hexafluoro-2-butene (¶33) (which is HFO-1336mzz(Z)), HFC-152a, and combinations including an HFO (such as 1336mzz(Z)) together with an HFC such as HFC-152a (¶32, 33, 34). In some embodiments, the amount of HFC in the blowing agent is from 40% to 60% by weight (¶34). This meets the amendment to instant claim 1 reciting from 5 to 95% by weight 1,1-difluoroethane. The compositions further comprise a blowing agent including polymeric or halogenated flame retardants, with brominated flame retardants being used in the examples. In the Examples, polymeric brominated styrene butadiene is used as the flame retardant. The compositions of Nagarajan et al. further include a component which functions as an infrared attenuating agent (see ¶15 and entire reference). The foams of Nagarajan et al. are closed cell foams (¶44). There is no indication that the foams produced in Nagarajan et al. contain blow holes, meaning they are “smooth skin polymer foams.” 
In the examples of Nagarajan et al., a foamable composition is produced in an extruder with a die. The foaming die temperature was about 110ºC to about 130ºC, and the foaming die pressure (which is the pressure just before extrusion from the die, upon which the composition foams) is from 600 to 1500 psi. The foamable composition is foamed (expanded) used the foaming die to produce a polystyrene (which is a thermoplastic) foam. 
The amount of blowing agent is from 3 to 12%, and in the Examples is 7.8wt% based on the composition. The amount falls within the ranges of instant claims 29-30. 
Nagarajan et al. does not expressly recite that the blowing agent comprises from about 95% to about 1% by weight of Z-1,1,1,4,4,4-hexafluoro-2-butene and from about 1% to about 20% by weight of 2-chloropropane. 
However, Robin teaches compositions comprising Z-1,1,1,4,4,4-hexafluoro-2-butene with diethyl ether, 2-chloropropane, or perfluoro(2-methyl-3-pentanone). Given the list of only three materials with which the Z-1,1,1,4,4,4-hexafluoro-2-butene is combined, one of ordinary skill in the art would at once envisage using Z-1,1,1,4,4,4-hexafluoro-2-butene with any of diethyl ether, 2-chloropropane, or perfluoro(2-methyl-3-pentanone), including a mixture Z-1,1,1,4,4,4-hexafluoro-2-butene with 2-chloropropane. See abstract. The compositions are used as blowing agents for thermoplastic foams (page 15, lines 16-21). Embodiments of the blowing agents consist essentially of the Z-1,1,1,4,4,4-hexafluoro-2-butene with 2-chloropropane. The molecular weight of 2-chloropropane is 78.54 g/mol, and the molecular weight of the Z-1,1,1,4,4,4-hexafluoro-2-butene is 164.05 g/mol. Robin are that mixtures of 1 to 99mol% of HFO-1336mzz and 1 to 99mol% of 2-chloropropane are used for the compositions of the invention, which are used as blowing agents for thermoplastic foams, including at room temperature and higher temperatures. Above 20ºC, the amounts of HFO-1336mzz and 2-chloropropane remain unchanged. See page 11 of Robin, Table 5. The amounts of 2-chloropropane and HFO-1336mzz of Robin are about 0.5 to 98wt% and about 2 to 99.5wt%, respectively. These amounts overlap the ranges of amended instant claims 1 and 31. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Robin to use combinations of HFO-1336mzz and 2-chloropropane in amounts which meet the instant claim limitations because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Both Robin and Nagarajan et al. relate to the field of polymeric foams including thermoplastic polymer foams (see page 15, line 17 of Robin and entire Nagarajan et al. reference) produced using blowing agents including HFOs. Both references specifically disclose the use of Z-1,1,1,4,4,4-hexafluoro-2-butene as an HFO for use in the blowing agents disclosed therein. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use the composition described in Robin, which includes Z-1,1,1,4,4,4-hexafluoro-2-butene together with 2-chloropropane (in amounts which fall within the instant claims; see page 2, lines 11-14 of Robin) in addition to or in place of the blowing agent of Nagarajan et al. in order to provide a blowing agent which does not contribute to the destruction of stratospheric ozone and also have a low global warming potential (page 1, line 31 to page 2, line 2 of Robin). Additionally, use of an azeotropic mixture of the Z-1,1,1,4,4,4-hexafluoro-2-butene together with 2-chloropropane in the proportions described in Robin provides a composition which, during boiling or evaporation, change only to a minimal or negligible extent, if at all. Use of the combination ensures the compositions will not change substantially when use as, for example, blowing agents. See page 6, lines 4-11 of Robin.  One of ordinary skill in the art would add 2-chloropropane, including in the mol ratios of Robin, to the blends of blowing agent of Nagarajan et al. (which include HFO-1336mzz and HFC-132a), in order to provide a blowing agent blend which is better for the environment in that the combinations including 2-chloropropane have a low global warming potential and the blend does not contribute to the destruction of stratospheric ozone. 
It will be further made of note that the use of the blowing agents of Robin is for the identical purpose discussed in the instant specification. This means the reference is reasonably pertinent to the problem faced by the inventor. The reference is not just reasonably pertinent: it seeks to solve an identical issue. See MPEP 2141.01(a), I. 
Instant claims 8 and 19 recite properties of the instantly claimed blowing agent and/or polymer foam. The compositions, including the blowing agent compositions, of Nagarajan et al. in view of Robin comprise identical amounts of identical materials, and particularly the amounts of a mixture of Z-1,1,1,4,4,4-hexafluoro-2-butene together with 2-chloropropane, used in the same product (a polystyrene foam) as recited in the instant claims, and are produced using the same process (extrusion through a foaming die at a temperature and pressure which meets the instant claims). The foams of Nagarajan et al. in view of Robin, therefore, appear to be identical to that of the instant claims and will necessarily have the same properties as the foams produced using the process and composition of the instant claims, including the properties recited in instant claims 8 and 19. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. 

Response to Arguments
Applicant's arguments filed 9/30/2022 have been fully considered but they are not persuasive. 
Applicant argues that one of ordinary skill in the art would not select combinations of HFO-1336mzz(Z)) and HFC-152a in the instantly claimed amounts, based on the teachings of Nagarajan et al.
This is not persuasive. 
With regards to Nagarajan et al., it is noted that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. One of ordinary skill in the art would “motivated” to use combinations of HFO-1336mzz(Z)), HFC-152a, and combinations including an HFO (such as 1336mzz(Z)) together with an HFC such as HFC-152a (¶32, 33, 34), based on their express disclosure for use in combinations as disclosed in the applied reference. Nagarajan et al. also specifically discloses that the amount of the HFC-152a to utilize is from 40 to 60wt%. One or ordinary skill in the art would use this amount of HFC-152a, based on the explicit disclosure of this type and amount of material in the blowing agents of Nagarajan et al. One of ordinary skill in the art would use HFO-1336mzz(Z)) based on the express disclosure of this material in ¶33. One of ordinary skill in the art would also readily recognize that HFO-1336mzz(Z)) is an HFO, and further that the proper amount of HFO to utilize, is the amount of HFO disclosed in the applied reference, which is from 40 to 60wt%. This is the only teaching of a specific amount of HFO in the Nagarajan et al. reference. Thus, it would be clear to one of ordinary skill in the art to use this amount when an HFO is used in the blowing agents disclosed therein. 
With regards to Robin, Applicant argues that Robin is not relevant to the instantly claimed invention. 
This is not persuasive. Robin specifically teaches that the azeotropic mixtures disclosed therein are used as blowing agents (abstract) in thermoplastic foams. This was stated in the previous Office Action and cited as present at page 15, line 17 of Robin. Thus, Robin is, in fact, relevant to the instantly claimed thermoplastic foam comprising a blowing agent blend. 
Applicant appears to be alleging that Robin is limited to the extremely specific combinations used in the Examples. This is incorrect and not persuasive. As stated in MPEP 2123, “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Robin teaches compositions comprising Z-1,1,1,4,4,4-hexafluoro-2-butene with diethyl ether, 2-chloropropane, or perfluoro(2-methyl-3-pentanone). Given the list of only three materials with which the Z-1,1,1,4,4,4-hexafluoro-2-butene is combined, one of ordinary skill in the art would at once envisage using Z-1,1,1,4,4,4-hexafluoro-2-butene with any of diethyl ether, 2-chloropropane, or perfluoro(2-methyl-3-pentanone), including a mixture Z-1,1,1,4,4,4-hexafluoro-2-butene with 2-chloropropane. See abstract. The compositions are used as blowing agents for thermoplastic foams (page 15, lines 16-21). The broader teachings of Robin are that mixtures of 1 to 99 mol% of HFO-1336mzz and 1 to 99mol% of 2-chloropropane are used, including at higher temperatures. Above 20ºC, these respective amounts remain unchanged. These amounts overlap the amounts disclosed in amended instant claims 1 and 31. 
As discussed above, both Robin and Nagarajan et al. relate to the field of polymeric foams including thermoplastic polymer foams (see page 15, line 17 of Robin and entire Nagarajan et al. reference) produced using blowing agents including HFOs. Both references specifically disclose the use of Z-1,1,1,4,4,4-hexafluoro-2-butene as an HFO for use in the blowing agents disclosed therein. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use the composition described in Robin, which includes Z-1,1,1,4,4,4-hexafluoro-2-butene together with 2-chloropropane (in amounts which fall within the instant claims; see page 2, lines 11-14 of Robin) in addition to or in place of the blowing agent of Nagarajan et al. in order to provide a blowing agent which does not contribute to the destruction of stratospheric ozone and also have a low global warming potential (page 1, line 31 to page 2, line 2 of Robin). Additionally, use of an azeotropic mixture of the Z-1,1,1,4,4,4-hexafluoro-2-butene together with 2-chloropropane in the proportions described in Robin provides a composition which, during boiling or evaporation, change only to a minimal or negligible extent, if at all. Use of the combination ensures the compositions will not change substantially when use as, for example, blowing agents. See page 6, lines 4-11 of Robin.  One of ordinary skill in the art would add 2-chloropropane, including in the mol ratios of Robin, to the blends of blowing agent of Nagarajan et al. (which include HFO-1336mzz and HFC-152a) in order to provide a blowing agent blend which is better for the environment in that the combinations including 2-chloropropane have a low global warming potential and the blend does not contribute to the destruction of stratospheric ozone. 
It is further made of note that the use of the blowing agents of Robin is for the identical purpose discussed in the instant specification. This means the reference is reasonably pertinent to the problem faced by the inventor. The reference is not just reasonably pertinent: it seeks to solve an identical issue. See MPEP 2141.01(a), I. Thus, this reference is not “of marginal interest at best,” as argued on page 8 of the Remarks filed on 9/30/2022. Robin seeks to solve the same issues discussed at page 1, lines 10-18 of the instant specification. The instant invention is not merely concerned with solubility of HFO-1336mmz in molten polymers. Robin seeks to solve the same problem with which the instant inventors were concerned: lower ozone depletion and lower global warming potential of compositions used as blowing agents. 
The combination of Robin and Nagarajan et al. includes each of the instantly claimed features, and an express rationale to combine the references is present as discussed above. 
For the reasons provided above, Applicant’s arguments filed on 9/30/2022 are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766